 


109 HR 3957 IH: New Markets Tax Credit Reauthorization Act of 2005
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3957 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Lewis of Kentucky (for himself, Mr. Rangel, Mr. English of Pennsylvania, Mr. Jefferson, and Mrs. Johnson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the new markets tax credit. 
 
 
1.Short titleThis Act may be cited as the New Markets Tax Credit Reauthorization Act of 2005. 
2.Extension of new markets tax credit 
(a)ExtensionSubsection (f)(1) of section 45D of the Internal Revenue Code of 1986 (relating to new markets tax credit) is amended to read as follows: 
 
(1)In generalThere is a new markets tax credit limitation of $3,500,000,000 for each of calendar years 2008 through 2012.. 
(b)Inflation adjustmentSubsection (f) of such section of such Code is amended by inserting at the end the following new paragraph: 
 
(4)Inflation adjustment 
(A)In generalIn the case of a taxable year beginning after December 31, 2008, the dollar amount in paragraph (1) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2007 for calendar year 1992 in subparagraph (B) thereof.  
(B)Rounding ruleIf a dollar amount in paragraph (1), as increased under subparagraph (A), is not a multiple of $1,000,000, such amount shall be rounded to the nearest multiple of $1,000,000. . 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
 
